Citation Nr: 0618443	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
20 percent for type II diabetes mellitus.

2.  Entitlement to an  extraschedular rating for type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision which granted service 
connection for diabetes mellitus and assigned a 20 percent 
schedular evaluation.  

The Board notes that the veteran filed a notice of 
disagreement with the May 2002 rating decision denying 
service connection for post-traumatic stress disorder (PTSD).  
Subsequently, in a July 2004 rating decision, the RO granted 
service connection for PTSD, which was a complete grant of 
the benefit sought.  Thus, this matter is not before the 
Board.  

The Board also notes that in support of his diabetes mellitus 
claim, the veteran has submitted additional evidence without 
a waiver for RO consideration of it in the first instance.  
However, as that evidence is not pertinent to the claim for 
an increased schedular rating, the Board finds that referral 
of the evidence to the RO prior to the Board's decision is 
not necessary.  See 38 C.F.R. § 20.1304(c)(2005).  

The matter of entitlement to an  extraschedular rating for 
type II diabetes mellitus is remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDING OF FACT

The veteran's type II diabetes mellitus requires insulin and 
dietary restrictions, but he has not been advised to avoid 
strenuous occupational and recreational activities.


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a September 2003 letter, as well as 
by a statement of the case and supplemental statement of the 
case issued during the course of the appeal.  The originating 
agency specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The veteran was essentially told to submit 
any evidence in his possession pertaining to the claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains private and VA medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims adjudicated 
below would have been different had complete VCAA notice been 
provided at an earlier time.

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reason, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 20 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, DC 
7913.  Complications of diabetes are evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Id.  Non-compensable complications are 
deemed part of the diabetic process.  Id.  

In this case, the veteran meets some but not all of the 
requirements for a higher evaluation.  First, numerous VA 
clinic records and private treatment records, including the 
June 2004 VA examination report, show that the veteran takes 
insulin.  Second, the evidence reflects that he follows a 
restricted diet in an effort to manage his diabetes.  For 
example, a note from J. Killian, M.D. dated in April 2004 
stated that the veteran has dietary restrictions due to his 
diabetes.  Therefore, the Board finds that the veteran takes 
insulin and restricts his diet to manage his diabetes 
mellitus.

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added)

The veteran does not meet the third requirement for a 40 
percent disability rating as the evidence has not shown that 
the veteran's activities have been regulated.  The April 2004 
note from Dr. Killian indicated that the veteran takes 
insulin which has restricted in his ability to drive a truck 
and a letter from the veteran's employer dated in October 
2005 also indicated that the veteran was unable to pass a 
physical to renew his license.  However, evidence in the 
claims folder suggests that the veteran's insulin dependence 
is a technical restriction on his ability to get the 
necessary license.  It does not show that the veteran was 
prescribed or advised to avoid strenuous occupational and 
recreational activities due to his diabetes mellitus.  In 
fact, an August 2004 note from Dayspring Family Health Center 
instructed the veteran to exercise daily for 30 minutes.  
Therefore, the third criterion has not been met for a 40 
percent disability rating.     

While the veteran has been prescribed a restricted diet and 
takes insulin, he has not been advised to avoid strenuous 
occupational and recreational activities.  He, therefore, 
does not meet the criteria for a 40 percent rating.  
38 C.F.R. § 4.119, DC 7913.  The Board further finds that 
since the effective date of service connection, there were no 
distinct periods of time during which the veteran's diabetes 
mellitus was more than 20 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The Board also notes that the veteran has been diagnosed with 
hypertension.  However, the evidence has not shown that 
hypertension is a complication of diabetes mellitus.  The 
June 2004 VA examination report noted that the veteran had 
hypertension prior to his diabetes mellitus diagnosis and 
that the etiology of his hypertension was idiopathic.  
Therefore, a separate compensable evaluation is not 
warranted.  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an initial schedular rating in excess of 20 
percent for type II diabetes mellitus is denied. 


REMAND

The April 2003 VA examination report noted that the veteran 
had been to the emergency room once in the last year.  Also, 
while the April 2003 VA examination report noted that the 
veteran had missed less than a week of work as a truck driver 
due to his disability, the evidence has shown that he has 
difficulty obtaining a license due to his disability.  In 
fact, recently submitted records from the veteran suggest 
that he is unable to get a truck license due to his insulin-
dependent diabetes mellitus.  The veteran is making argument 
for an extraschedular rating for diabetes mellitus and that 
matter has not been addressed by the RO.  38 C.F.R. § 3.321 
(b)(1).

An  extraschedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2005).  The Board 
lacks the authority to award an extraschedular rating in the 
first instance, but if there is supportive evidence for such 
a rating, the Board must refer the case to a VA officer 
authorized to make such an award.  VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

The RO must adjudicate the veteran's 
entitlement to an initial extraschedular 
rating for diabetes mellitus based on 
all of the evidence of record and all 
governing legal authority.   
Specifically, it should be determined 
whether the case should be referred the 
Director of Compensation and Pension 
benefits for extraschedular 
consideration.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO. 
Kutscherousky v. West, 12 Vet.App. 369 (1999). No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


